Citation Nr: 0726720	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-36 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to October 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for post-
traumatic stress disorder (PTSD).  

The Board notes that in the veteran's notice of disagreement 
(NOD) received by the RO in July 2003, the veteran indicated 
that he wanted a hearing with the "appeals board."  
However, in the veteran's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in October 2004, the veteran 
indicated that he did not want a Board hearing.  In October 
2004, the RO sent a letter to the veteran indicating that a 
request was received for a personal hearing before the Board, 
and the veteran subsequently responded that he was 
withdrawing his hearing request.  Thus, the Board finds that 
there is no hearing request pending at this time.  See 38 
C.F.R. § 20.702(e) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD) based upon an alleged sexual assaults 
which occurred during his military service.  The veteran 
explained in his April 2003 stressor statement that from 
January 1957 to October 1957, he was raped at least twenty-
five times by three petty officers.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3) 
(2006).  

The Board notes that 38 C.F.R. § 3.304(f)(3) was revised in 
2002 to provide for specific notification to claimants 
alleging an undocumented personal assault in service 
concerning the types of evidence other than service records 
which could be submitted to corroborate such assault.  In 
particular, if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to the following:  records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to the 
following:  a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3) (2006).  

The record does not indicate that the veteran was provided 
with sufficient notice of the provisions set forth in 38 
C.F.R. § 3.304(f)(3).  The Board finds that such provisions 
should be issued to the veteran.  See Patton v. West, 12 Vet. 
App. 272 (1999).



Accordingly, the case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, who 
may possess additional records pertinent 
to the claim for service connection for 
PTSD.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
him which have not been secured 
previously.

2.  Contact the veteran and notify him of 
the opportunity to furnish, or to advise 
VA of the potential source or sources of 
evidence other than his service records 
or evidence of behavioral changes that 
might constitute credible supporting 
evidence of his purported inservice 
stressor.  38 C.F.R. § 3.304.  Specific 
examples of corroborating alternative 
evidence should be provided.  

3.  The RO should accomplish any 
additional development deemed 
appropriate, to include scheduling the 
veteran for a VA examination, if credible 
supporting evidence of the claimed in-
service stressor has been received.  

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



